IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0958
                               Filed July 16, 2014


TERRY HARRIS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.




      Terry Harris appeals from the district court’s denial of his application for

postconviction relief asserting ineffective assistance on the part of his trial and

appellate counsel. AFFIRMED.




      Michael J. Piper of Dickey & Campbell Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, John P. Sarcone, County Attorney, and Mark H. Taylor, Assistant

County Attorney, for appellee State.



      Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                          2


DOYLE, J.

         Terry Harris was charged with possession of crack cocaine with intent to

deliver, failure to possess a tax stamp, and possession of marijuana. A jury

found Harris guilty as charged. In his direct appeal, Harris claimed his Sixth

Amendment right to confront his accuser was violated when a police officer was

allowed to testify about a controlled drug buy without the testimony of the

confidential informant. He also claimed his trial counsel was ineffective for not

trying to learn the informant’s identity through a pretrial motion to compel

disclosure or a motion to suppress. This court affirmed Harris’s convictions. See

State v. Harris, No. 10-0643, 2011 WL 2078193, at *5-6 (Iowa Ct. App. May 25,

2011).

         Harris filed a pro se application for postconviction relief (PCR) raising

essentially the same issues he raised on direct appeal—that his trial counsel was

ineffective in failing to obtain the identity of the confidential informant, thus

denying Harris the right to confront his accuser.         He later filed a pro se

supplemental application, asserting his trial counsel was ineffective for failing to

fully investigate the case and for failing to file a motion to suppress. Through

counsel, Harris’s PCR application was later amended to allege his appellate

counsel was ineffective for failing to raise claims under the Iowa Constitution.

         We have carefully reviewed the record and the district court’s PCR ruling.

The district court’s ruling is thorough and well-reasoned.      Upon our de novo

review, see Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012), we find the

district court addressed the claims raised by Harris, and we agree with the court’s

findings and conclusions.     Any further discussion by our court of the issues
                                        3


raised would add little to, and not change, the disposition of this case.

Accordingly, the district court’s ruling denying Harris’s PCR application is

affirmed without opinion. See Iowa R. App. P. 6.1203(a), (d).

      AFFIRMED.